Citation Nr: 0941763	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) from 
November 17, 2005, to February 12, 2007.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD from February 13, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1969 and from December 1972 to December 1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted entitlement to service connection for PTSD and 
assigned an initial rating of 30 percent effective in 
November 2005.    

During the pending appeal a rating decision in January 2008 
assigned a 70 percent rating from February 13, 2007.  As that 
rating is less than the maximum available rating, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the January 2008 rating decision also 
granted entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
effective February 13, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his PTSD is worse than the initial 
staged ratings assigned.  

Our review finds that the Veteran indicated on his 
substantive appeal received in June 2007 that he wishes to 
attend a Travel Board hearing.  As such a hearing has not yet 
been conducted, the Board finds that this matter should be 
REMANDED to schedule the Veteran for a hearing before a 
Member of the Board at the VA Regional Office.  See 38 C.F.R. 
§ 20.704 (2009). 



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the Veteran's request.  Appropriate 
notification should be given to the appellant 
and his representative.  Such notification 
should be documented and associated with the 
claims file.  After the hearing, the claims file 
should be returned to the Board in accordance 
with current appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

